Case 18-09108-RLM-11          Doc 767     Filed 09/18/19      EOD 09/18/19 11:04:52         Pg 1 of 15



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


 In re:                                                 Chapter 11
                        1
 USA GYMNASTICS,                                        Case No. 18-09108-RLM-11

                        Debtor.


                        NOTICE OF DRAW BY DEBTOR’S COUNSEL
                                  FOR AUGUST 2019

          PLEASE TAKE NOTICE that on September 18, 2019, Plews Shadley Racher & Braun

 LLP, as counsel to the debtor and debtor in possession in the above-captioned chapter 11 case,

 submitted a monthly invoice for fees and expenses incurred between August 1, 2019 and August

 31, 2019 (the “August 2019 Invoice”), 2 in accordance with the Order Granting Debtor’s Motion

 For Entry Of Order Establishing Procedures For Interim Compensation And Reimbursement Of

 Professionals [Dkt. 187] (the “Interim Compensation Order”).

          PLEASE TAKE FURTHER NOTICE that the August 2019 Invoice, attached hereto as

 Exhibit A, seeks compensation for $142,960.50 in fees and $12,567.58 in expenses.

          PLEASE TAKE FURTHER NOTICE that any objections to the Invoices must be

 served upon the undersigned counsel by October 2, 2019 at 4:00 p.m. (prevailing Eastern

 time), in accordance with the Interim Compensation Order.

          PLEASE TAKE FURTHER NOTICE that, if no objection is timely filed, the Debtor

 shall promptly pay 80% of the fees and 100% of the expenses identified in the Invoices, subject

 to final approval by the Court at a future hearing.

 1
   The last four digits of the Debtor’s federal tax identification number are 7871. The location of the
 Debtor’s principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
 2
   The Invoice is redacted to avoid the disclosure of privileged and confidential information.
Case 18-09108-RLM-11         Doc 767   Filed 09/18/19   EOD 09/18/19 11:04:52    Pg 2 of 15



 Dated: September 18, 2019                       Respectfully submitted,


                                                  /s/ Gregory M. Gotwald
                                                 Gregory M. Gotwald, Atty. No. 24911-49
                                                 PLEWS SHADLEY RACHER & BRAUN LLP
                                                 1346 N. Delaware St.
                                                 Indianapolis, IN 46202
                                                 Tel: 317.637.0700
                                                 ggotwald@psrb.com

                                                  Counsel for Debtor USA Gymnastics
Case 18-09108-RLM-11          Doc 767     Filed 09/18/19      EOD 09/18/19 11:04:52         Pg 3 of 15



                                    CERTIFICATE OF SERVICE
         I hereby certify that on September 18, 2019, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent to the following parties through the Court’s
 Electronic Case Filing System. Parties may access this filing through the Court’s system.

 Martin Beeler mbeeler@cov.com
 Daniel D. Bobilya dan@b-blegal.com
 Kenneth H. Brown kbrown@pszjlaw.com
 Charles D. Bullock cbullock@sbplclaw.com
 George Calhoun george@ifrahlaw.com
 John Cannizzaro john.cannizzaro@icemiller.com
 Deborah Caruso dcaruso@rubin-levin.net
 David Catuogno david.catuogno@klgates.com
 R. Alexander Clark aclark@cov.com
 Dianne Coffino dcoffino@cov.com
 Laura A. DuVall laura.duvall@usdoj.gov
 Daniel Eliades daniel.eliades@klgates.com
 Sarah L. Fowler sarah.fowler@mbcblaw.com
 Cameron R. Getto cgetto@zacfirm.com
 Steven W. Golden sgolden@pszjlaw.com
 Manvir Grewal Sr. mgrewal@4grewal.com
 Susan N. Gummow sgummow@fgppr.com
 Katherine Hance khance@goodwin.com
 Jeffrey Hester jhester@hbkfirm.com
 Samuel D. Hodson shodson@taftlaw.com
 Jeffrey A. Hokanson jeff.hokanson@icemiller.com
 John R. Humphrey jhumphrey@taftlaw.com
 Kevin P. Kamraczewski kevin@kevinklaw.com
 Ronald Kent ronald.kent@dentons.com
 Adam L. Kochenderfer akochenderfer@wolfsonbolton.com
 Carl Kunz ckunz@morrisjames.com
 Martha Lehman mlehman@salawus.com
 Chris McCleary chris.mccleary@usoc.org
 Harley K. Means hmeans@kgrlaw.com
 Geoffrey Miller geoffrey.miller@dentons.com
 Robert Millner robert.millner@dentons.com
 James Moloy jmoloy@boselaw.com
 Ronald J. Moore ronald.moore@usdoj.gov
 Whitney Mosby wmosby@bgdlegal.com
 Joel Norton jnorton@rsslawoffices.com
 Michael P. O'Neil moneil@taftlaw.com
 Weston E. Overturf wes.overturf@mbcblaw.com
 Dean N. Panos dpanos@Jenner.Com
 John T Piggins pigginsj@millerjohnson.com
 Stephen J. Peters speters@kgrlaw.com
 Amanda Quick amanda.quick@atg.in.gov
Case 18-09108-RLM-11      Doc 767    Filed 09/18/19   EOD 09/18/19 11:04:52   Pg 4 of 15



 Michael Ralph mralph@rsslawoffices.com
 Melissa M. Root mroot@Jenner.com
 James Ruggeri jruggeri@goodwin.com
 Syed Ali Saeed ali@sllawfirm.com
 Ilan Scharf ischarf@pszjlaw.com
 Thomas Scherer tscherer@bgdlegal.com
 David Schwab djschwab@rsslawoffices.com
 Igor Shleypak ishleypak@fgppr.com
 James I. Stang jstang@pszjlaw.com
 Catherine L. Steege csteege@Jenner.Com
 Keith A. Teel kteel@cov.com
 Meredith Theisen mtheisen@rubin-levin.net
 Susan Walker susan.walker@dentons.com
 Joshua Weinberg jweinberg@goodwin.com
 Mark Wenzel mwenzel@salawus.com
 Gabriella Zahn-Bielski gzahnbielski@cov.com



                                     /s/ Gregory M. Gotwald
Case 18-09108-RLM-11   Doc 767   Filed 09/18/19   EOD 09/18/19 11:04:52   Pg 5 of 15



                                  EXHIBIT A

               Plews Shadley Racher & Braun LLP July 2019 Invoice
    Case 18-09108-RLM-11                  Doc 767       Filed 09/18/19                EOD 09/18/19 11:04:52       Pg 6 of 15




                                      PLEWS SHADLEY RACHER & BRAUN LLP
                                                         Attorneys At Law
                                                    1346 North Delaware Street
                                                    Indianapolis, IN 46202-2415
                                      Telephone: (317) 637-0700    Facsimile: (317) 637-0710
                                                       Tax ID #XX-XXXXXXX

                                                                                                                        09/13/2019
USA Gymnastics                                                                                            Account No: 001688.0001
Accounts Payable
                                                                                                                Invoice No: 247152
130 E. Washington St., Suite 700
Indianapolis, IN 46204


Client: USA Gymnastics
Matter Description: Insurance




                                            For Services Rendered Through 8/31/2019
                                                                                                      Rate    Hours       Amount
08/01/2019     GMG     Mediation follow up.                                                          255.00    6.40       1,632.00



08/01/2019     GMP     Extended telephone                                                            560.00    4.80       2,688.00

                                                                                            .
08/01/2019     JST     Discuss                                     ; review                          195.00    1.10        214.50
                                  .
08/01/2019     SAB     Review and edit                                                               155.00    8.20       1,271.00

08/02/2019     GMG     Prepare for                                                                   255.00    7.90       2,014.50
                                                       ; discussion with
                                ; send email memo                                               ;
                       analyze additional                                      ; email to

08/02/2019     GMP     Extended conference calls                                                     560.00    4.20       2,352.00
                                                       ; continued review
                                ; conference with                                 .
08/02/2019     JST     Review                                              .                         195.00    0.60        117.00
08/03/2019     GMG     Review and respond                                                            255.00    0.30          76.50
                                                                           ; email

08/03/2019     GMP     Work on                              .                                        560.00    3.70       2,072.00
08/04/2019     GMG     Revise                                                         ; review and   255.00    5.80       1,479.00
USACase 18-09108-RLM-11
   Gymnastics                        Doc 767                Filed 09/18/19                          EOD 09/18/19 11:04:52            Pg 7 of Page
                                                                                                                                             15 2
                                                                                                                                          09/13/2019
Insurance
                                                                                                                             Account No: 001688.0001
                                                                                                                                  Invoice No: 247152

                   respond                                                                              .
08/04/2019   GMP   Further                                                              ; review and respond            560.00    2.50       1,400.00
                                                        .
08/04/2019   KDS   Legal analysis                                                                                       170.00    0.20         34.00

08/05/2019   CEK   Revise                                                       .                                       155.00    3.80        589.00
08/05/2019   CEK   Discuss                                              .                                               155.00    0.10         15.50
08/05/2019   GMG   Review and revise                                                                                    255.00    8.80       2,244.00

08/05/2019   GMP   Extensive work                                                                                       560.00    8.70       4,872.00
                                                                            .
08/05/2019   JST   Exchange                                                                                             195.00    1.70        331.50

                                                        ; exchange e-mails
                                           .
08/05/2019   SAB   Review and edit                                                                                      155.00    2.40        372.00
                                                            .
08/06/2019   CEK   Review                                                                                               155.00    0.20         31.00
                                                    .
08/06/2019   CEK   Draft motion                                                                 .                       155.00    0.60         93.00
08/06/2019   GMG   Revise                                                                                               255.00    5.90       1,504.50
                              ; review letter
08/06/2019   GMP   Review and revise                                                                                    560.00    6.60       3,696.00
                                                            ; extended telephone conference
                                                                                      .
08/06/2019   JJM   Attention to                                             .                                           150.00    2.20        330.00
08/06/2019   KEZ   Confer with                                                                      .                   150.00    0.10         15.00
08/06/2019   KEZ   Finalize                                                         .                                   150.00    0.20         30.00
08/06/2019   SAB   Revise                                                                                               155.00    7.10       1,100.50
                                                                    .
08/07/2019   CEK   Revise                                   .                                                           155.00    5.40        837.00
08/07/2019   CEK   Discuss                                                                                  .           155.00    1.40        217.00
08/07/2019   CEK   Make final edits to                                                                                  155.00    2.20        341.00
                                    .
08/07/2019   GMG   Revise                                                                                               255.00    7.80       1,989.00
08/07/2019   GMP   Extended work on                                                                                     560.00    7.00       3,920.00
                             ; numerous telephone calls                                                             .
08/07/2019   JJM   Update                                       .                                                       150.00    1.20        180.00
08/07/2019   JST   Draft                                                                 .                              195.00    0.10         19.50
08/07/2019   SAB   Finalize                                                                                             155.00    7.10       1,100.50
                                                .
08/08/2019   CEK   Emails to                                                                                    .       155.00    0.50         77.50

                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
   Gymnastics                        Doc 767                   Filed 09/18/19            EOD 09/18/19 11:04:52             Pg 8 of Page
                                                                                                                                   15 3
                                                                                                                                09/13/2019
Insurance
                                                                                                                   Account No: 001688.0001
                                                                                                                        Invoice No: 247152

08/08/2019   CEK                               .                                                              155.00    0.30         46.50
08/08/2019   CEK   Strategy                                                      .                            155.00    0.50         77.50
08/08/2019   CEK   Draft                                                 .                                    155.00    6.10        945.50
08/08/2019   GMG   Work                            ; prepare for and call                                     255.00    4.30       1,096.50

08/08/2019   GMP   Numerous telephone calls                                                                   560.00    6.80       3,808.00
                                                                       ; review policies
                                                                       ; review
                                                                   .
08/08/2019   JJM   Continue                                                                                   150.00    3.50        525.00
                                                         .
08/08/2019   JST   Review e-mail                                                                              195.00    1.50        292.50

                              .
08/08/2019   SAB   Meet with                                                                                  155.00    2.20        341.00
                                                               .
08/09/2019   CEK   Review                                                            .                        155.00    5.30        821.50
08/09/2019   CEK   Draft                           .                                                          155.00    2.60        403.00
08/09/2019   GMP   Review                                                                                     560.00    3.70       2,072.00

                                                  ; work on
                                             ; telephone conference
                                         .
08/09/2019   JST   Phone call                          ; exchange                               ;             195.00    1.10        214.50
                   exchange


                                                                                                    .
08/09/2019   SAB   Review                                                                           .         155.00    4.10        635.50
08/09/2019   TJB   Telephone conference                                                                       250.00    1.70        425.00


08/10/2019   GMP   Begin work                                                .                                560.00    0.80        448.00
08/10/2019   JJM   Attention             .                                                                    150.00    0.10         15.00
08/11/2019   CEK   Revise                          .                                                          155.00    1.20        186.00
08/11/2019   GMP   Review                                                                                     560.00    2.10       1,176.00
                                  work                                                                  .
08/12/2019   CEK   Revise                          .                                                          155.00    0.70        108.50
08/12/2019   GMG   Work on                                                                                  ; 255.00    3.90        994.50
                   emails                                         ; emails
                                                             ; call with

08/12/2019   GMP   Extended conference calls                                                                  560.00    4.50       2,520.00
                                                                   ; continued work on

                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
   Gymnastics                       Doc 767             Filed 09/18/19                         EOD 09/18/19 11:04:52            Pg 9 of Page
                                                                                                                                        15 4
                                                                                                                                     09/13/2019
Insurance
                                                                                                                        Account No: 001688.0001
                                                                                                                             Invoice No: 247152

                                       .
08/12/2019   JST   Exchange                                                                                        195.00    0.10         19.50
                               .
08/12/2019   KDS   Telephone                                                                                       170.00    0.20         34.00

08/12/2019   SAB   Begin                                                                                           155.00    3.50        542.50
                                                                                                   .
08/12/2019   TJB   Review and respond                                                                              250.00    0.20         50.00
                          .
08/13/2019   CEK   Revise                           .                                                              155.00    3.40        527.00
08/13/2019   CEK   Revise                                                  .                                       155.00    3.70        573.50
08/13/2019   CEK   Discuss                                                                             .           155.00    0.20         31.00
08/13/2019   GMG   Emails                                                                                          255.00    2.10        535.50



08/13/2019   GMP   Work on                                                                                         560.00    5.40       3,024.00
                                                   review and revise

08/13/2019   KDS   Legal analysis                                                  .                               170.00    0.10         17.00
08/13/2019   KMC   Emails with                                                                                 ;   150.00    0.50         75.00
                   update                                                                         .
08/13/2019   SAB   Continue drafting                                                                               155.00    5.10        790.50
                                       .
08/14/2019   CEK   Revise                                              .                                           155.00    2.00        310.00
08/14/2019   CEK   Draft                                                               .                           155.00    0.50         77.50
08/14/2019   CEK   Research                                                                                        155.00    1.00        155.00

08/14/2019   GMG   Review and respond                                                                              255.00    0.40        102.00
08/14/2019   GMP   Extensive work on                               ; review and revise                             560.00    4.50       2,520.00

                                                           .
08/14/2019   JST   Review e-mails                                              .                                   195.00    0.10         19.50
08/14/2019   KDS   Conversation                                                                                    170.00    0.30         51.00

08/14/2019   KMC   Draft                                                                                           150.00    3.20        480.00
                                               .
08/14/2019   SAB   Review and revise                                                                               155.00    1.00        155.00
                           .
08/15/2019   CEK   Modify                                                                                  .       155.00    0.40         62.00
08/15/2019   CEK   Review                                                                  .                       155.00    0.10         15.50
08/15/2019   CEK   Draft                   .                                                                       155.00    1.90        294.50


                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                      Doc 767       Filed 09/18/19                  EOD 09/18/19 11:04:52                            Pg 10 ofPage
                                                                                                                                            15 5
                                                                                                                                        09/13/2019
Insurance
                                                                                                                           Account No: 001688.0001
                                                                                                                                Invoice No: 247152

08/15/2019   CEK   Draft                                          .                                                   155.00    1.00        155.00
08/15/2019   GMG   Review and revise                                                                          .       255.00    5.20       1,326.00
08/15/2019   GMP   Telephone                                                                                          560.00    3.40       1,904.00

                                                      .
08/15/2019   JJM   Discuss                                                .                                           150.00    1.20        180.00
08/15/2019   JST   Meet                                                                                           .   195.00    1.00        195.00
08/15/2019   KMC   Emails                                                                                             150.00    0.80        120.00

                                                          .
08/16/2019   CEK   Draft                                          .                                                   155.00    0.50         77.50
08/16/2019   GMG   Review and revise                                                                                  255.00    5.20       1,326.00
                        ; communicate with                                        .
08/16/2019   GMP   Extensive work                                                                                     560.00    5.30       2,968.00


08/17/2019   CEK   Draft                                          .                                                   155.00    0.60         93.00
08/17/2019   GMG   Prepare for                                                                                        255.00    2.20        561.00
                                                                                                  .
08/17/2019   GMP   Work on                                                                                    .       560.00    0.90        504.00
08/18/2019   CEK   Draft                                                                                  .           155.00    3.10        480.50
08/18/2019   GMP   Review and respond                                                             .                   560.00    0.40        224.00
08/19/2019   CEK   Review                                                                         .                   155.00    0.90        139.50
08/19/2019   CEK   Find materials                                 .                                                   155.00    0.30         46.50
08/19/2019   CEK   Draft                      .                                                                       155.00    0.80        124.00
08/19/2019   CEK   Call                                                                                               155.00    3.60        558.00

08/19/2019   CEK   Research                                                   .                                       155.00    0.90        139.50
08/19/2019   CEK   Research                                   .                                                       155.00    2.50        387.50
08/19/2019   GMG   preparation of                                                                                     255.00    6.70       1,708.50

08/19/2019   GMP   Final                                                                              .               560.00    5.80       3,248.00
08/19/2019   TJB   Review                                                                                             250.00    2.30        575.00


                                                                                              .
08/20/2019   CEK   Review                                                                 .                           155.00    0.20         31.00
08/20/2019   CEK   Respond                                                            .                               155.00    0.70        108.50
08/20/2019   CEK   Revise                                             .                                               155.00    6.30        976.50
08/20/2019   CEK   Draft                          .                                                                   155.00    1.60        248.00

                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                   Doc 767         Filed 09/18/19                EOD 09/18/19 11:04:52           Pg 11 ofPage
                                                                                                                        15 6
                                                                                                                    09/13/2019
Insurance
                                                                                                       Account No: 001688.0001
                                                                                                            Invoice No: 247152

08/20/2019   CEK   Draft                     .                                                    155.00    0.70        108.50
08/20/2019   GMG   Prepare for mediation; attend mediation.                                       255.00   10.80       2,754.00
08/20/2019   GMP   Mediation.                                                                     560.00   11.10       6,216.00
08/20/2019   JST   Review                                                                         195.00    0.90        175.50


                                                                   .
08/21/2019   CEK   Research                                                                       155.00    5.40        837.00
                        .
08/21/2019   CEK   Develop                                                                        155.00    0.60         93.00

08/21/2019   CEK   Research                                                                 .     155.00    2.30        356.50
08/21/2019   GMG   Prepare for and attend mediation.                                              255.00    9.30       2,371.50
08/21/2019   GMP   Mediation.                                                                     560.00   11.50       6,440.00
08/21/2019   JST   Exchange                                                                       195.00    0.50         97.50

08/21/2019   KMC   Draft                                                   .                      150.00    0.10         15.00
08/21/2019   RTL   Conference                                                                     170.00    1.30        221.00


08/21/2019   TMW Voice mail                                                                       220.00    0.00     No Charge
                                                                                .
08/22/2019   CEK   Draft                                   .                                      155.00    2.50        387.50
08/22/2019   CEK   Research                      .                                                155.00    0.40         62.00
08/22/2019   CEK   Discuss                                     .                                  155.00    1.50        232.50
08/22/2019   CEK   Outline                                             .                          155.00    1.80        279.00
08/22/2019   GMG   Call with                                       ; call with                    255.00    1.90        484.50
                                      ; review                 ; emails with

08/22/2019   GMP   Follow-up                                                                      560.00    4.40       2,464.00


08/22/2019   JJM   Update                                                                         150.00    1.20        180.00

08/22/2019   JST   Review                                                                         195.00    2.30        448.50
                                        ; e-mail
                                          ; exchange
                                   ; attention                                          ; draft
                   and send                                                         .
08/23/2019   CEK   Draft                 .                                                        155.00    3.90        604.50
08/23/2019   CEK   Call                                .                                          155.00    0.70        108.50
08/23/2019   CEK   Draft                 .                                                        155.00    3.20        496.00

                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                       Doc 767       Filed 09/18/19             EOD 09/18/19 11:04:52     Pg 12 ofPage
                                                                                                                 15 7
                                                                                                              09/13/2019
Insurance
                                                                                                Account No: 001688.0001
                                                                                                      Invoice No: 247152

08/23/2019   GMG   Review and respond to                                                   255.00     5.30       1,351.50
                                ; call with
                                   ; call with
                       ; revise                                 ; review and respond
                                                    .
08/23/2019   GMP   Draft                                                                   560.00     2.80       1,568.00
                                              ; telephone
                                          .
08/23/2019   JJM   Update                                                                  150.00     7.20       1,080.00
                                 .
08/23/2019   JST   Review e-mails                                                          195.00     1.80        351.00


                                                        .
08/24/2019   CEK   Draft                  .                                                155.00     1.20        186.00
08/24/2019   GMP   Exchange                                                            .   560.00     0.20        112.00
08/25/2019   GMG   Work on                                                                 255.00     3.50        892.50
08/25/2019   GMP   Review and revise                                                       560.00     1.90       1,064.00
                              .
08/26/2019   GMG   Work                                                                    255.00   12.30        3,136.50



08/26/2019   GMP   Extensive work                                                          560.00     6.80       3,808.00



08/26/2019   JST   Review                                                                  195.00     0.10         19.50
                                              .
08/27/2019   CEK   Add                                      .                              155.00     1.60        248.00
08/27/2019   CEK   Revise                                                                  155.00     2.50        387.50
08/27/2019   CEK   Talk with                                         .                     155.00     0.20         31.00
08/27/2019   CEK   Review                          .                                       155.00     0.20         31.00
08/27/2019   CEK   Revise                 .                                                155.00     0.20         31.00
08/27/2019   ESK   Research                                                                150.00     3.50        525.00
                                .
08/27/2019   ESK   Review                          .                                       150.00     1.00        150.00
08/27/2019   GMG   Work with                                                               255.00     8.10       2,065.50


08/27/2019   GMP   Continued work                                                          560.00     5.50       3,080.00


08/27/2019   JJM   Continue                                                                150.00     4.00        600.00

                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                     Doc 767        Filed 09/18/19            EOD 09/18/19 11:04:52                Pg 13 ofPage
                                                                                                                          15 8
                                                                                                                      09/13/2019
Insurance
                                                                                                         Account No: 001688.0001

08/27/2019   JJM   Continue updating correspondence and underlying litigation                       150.00    Invoice
                                                                                                              4.00 No: 247152
                                                                                                                        600.00
                   tracking charts and indices.
08/27/2019   JST   Review                                                                           195.00    0.90        175.50
                                                                        .
08/28/2019   CEK   Review                                           .                               155.00    0.10         15.50
08/28/2019   CEK   Revise                               .                                           155.00    0.90        139.50
08/28/2019   ESK   Prepare                                                                          150.00    0.80        120.00

08/28/2019   GMG   Work on                                                                          255.00    2.10        535.50


08/28/2019   GMP   Continued work on                                                                560.00    2.10       1,176.00

                                                                .
08/28/2019   JST   Phone call                                                                       195.00    2.20        429.00
                                                    ; exchange
                                                      ; draft and send
                                                                                    ;
                   exchange


08/28/2019   RTL   Assess                                                                   .       170.00    0.10         17.00
08/29/2019   CEK   Make revisions                                               .                   155.00    2.00        310.00
08/29/2019   ESK   Prepare                                                                          150.00    2.70        405.00

08/29/2019   GMG   Strategy                                                                         255.00    2.10        535.50
                                                                                            ;
                   discussion with                                      .
08/29/2019   GMP   Review and revise                                                                560.00    3.90       2,184.00
                                                                                .
08/29/2019   JJM   Continue updating                                                                150.00    4.00        600.00
                                             .
08/29/2019   RTL   Research                                                                         170.00    2.30        391.00



08/30/2019   CEK   Revise                                   .                                       155.00    1.70        263.50
08/30/2019   CEK   Telephone                                                                    .   155.00    0.10         15.50
08/30/2019   CEK   Draft                                                                            155.00    0.90        139.50

08/30/2019   CEK   Review                                                                           155.00    0.20         31.00
08/30/2019   GMG   Work on                       ; discussion with                                  255.00    3.40        867.00
                       ; call with

08/30/2019   GMP   Final work on                                                                    560.00    4.50       2,520.00
                                     ; telephone conference
                                                                                        .

                   Please remit payment to our Indianapolis office. To ensure proper credit
                   of your payment, please include your account number and invoice number
                   on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                            Doc 767   Filed 09/18/19            EOD 09/18/19 11:04:52        Pg 14 ofPage
                                                                                                                    15 9
                                                                                                                 09/13/2019
Insurance
                                                                                                 Account No: 001688.0001
                                                                                                         Invoice No: 247152

08/30/2019       JJM     Continue updating                                                  150.00       1.70        255.00

08/30/2019       RTL     Review                                                             170.00       1.00        170.00
                                                 ; email
                                                                      ?
08/31/2019       GMP     Exchange                                             .             560.00       0.40        224.00
08/31/2019       RTL     Review                                                             170.00       0.10         17.00
                                                                          .
                                                                     For Current Services Rendered:   475.50      142960.50
                                                      Recapitulation
Timekeeper                        Title                    Hours                     Rate        Total
Steven A. Baldwin                 Associate                  40.70                $155.00    $6,308.50
Tonya J. Bond                     Partner                     4.20                $250.00    $1,050.00
Krista M. Cox                     Paralegal                   4.60                $150.00      $690.00
Gregory M. Gotwald                Partner                  131.70                 $255.00   $33,583.50
Elizabeth S. King                 Case Manager                8.00                $150.00    $1,200.00
Christopher E. Kozak              Associate                101.90                 $155.00   $15,794.50
Ryan T. Leagre                    Associate                   4.80                $170.00      $816.00
Jessica J. McQuillen              Paralegal                  26.30                $150.00    $3,945.00
George M. Plews                   Partner                  136.20                 $560.00   $76,272.00
Kyle D. Steinbrueck               Associate                   0.80                $170.00      $136.00
Joshua S. Tatum                   Associate                  16.00                $195.00    $3,120.00
Theresa M. Willard                Partner                     0.00                $220.00        $0.00
Kathryn E. Zielinski              Paralegal                   0.30                $150.00       $45.00


Expenses and Advances                                                                                              Amount
07/03/2019             Conference Group, LLC, The - Conference Call on 7/3/19 from                                    16.22
                       9:57am to 11:54am. S. Cox.
07/08/2019             George Plews - Expense Reimbursement - Meals on 7/8.                                            7.00
07/08/2019             George Plews - Expense Reimbursement - Meals on 7/8.                                           78.44
07/09/2019             George Plews - Expense Reimbursement - Dinner with G. Gotwald.                                 28.55
07/10/2019             Conference Group, LLC, The - Conference Call on 7/10/19 from                                   11.74
                       9:26am to 10:35am - S. Cox.
07/17/2019             George Plews - Expense Reimbursement - Dinner on 7/17/19.                                      72.51
07/18/2019             George Plews - Expense Reimbursement - Mileage on 7/18/19.                                    208.80
07/18/2019             George Plews - Expense Reimbursement - Meal on 7/18/19.                                        21.92


                         Please remit payment to our Indianapolis office. To ensure proper credit
                         of your payment, please include your account number and invoice number
                         on your payment. Thank you.
USACase 18-09108-RLM-11
    Gymnastics                 Doc 767      Filed 09/18/19        EOD 09/18/19 11:04:52                 Pg 15 of 1510
                                                                                                               Page
                                                                                                            09/13/2019
Insurance
                                                                                             Account No: 001688.0001
                                                                                                    Invoice No: 247152

07/19/2019    George Plews - Expense Reimbursement - Hotel at WEstin Hotels on                                 1,885.74
              7/19/19.
07/24/2019    Conference Group, LLC, The - Conference Call on 7/24/19 from                                       31.71
              10:57am to 11:44am. S. Cox.
07/28/2019    Gogoair.com - WiFi on plane - G. Gotwald.                                                            6.00
07/29/2019    George Plews - Expense Reimbursement - Hotel for trip to Chicago on                               997.33
              7/29.
07/29/2019    George Plews - Expense Reimbursement - Airfare for trip to Chicago                               1,078.00
              on 7/29.
08/20/2019    Greg Gotwald - Expense Reimbursement - Hotel for mediation in                                    1,218.24
              Chicago for G. Gotwald and G. Plews.
08/20/2019    Greg Gotwald - Expense Reimbursement - Mileage to and from                                        214.60
              Chicago for Mediation.
08/21/2019    Greg Gotwald - Expense Reimbursement - Dinner after mediation on                                     8.38
              8/20 & 8/21.
08/31/2019    Robert Hughes Associates, Inc. - Professional Services through                                   5,940.00
              August 2019 - Invoice #55629 - G. Gotwald.
              Copies - B&W                                                                                      141.60
              Copies - Color                                                                                    600.80
                                                          Sub-total Expenses and Advances:                   $12,567.58




                                                                               Current Invoice Total:       $155,528.08




                 Please remit payment to our Indianapolis office. To ensure proper credit
                 of your payment, please include your account number and invoice number
                 on your payment. Thank you.
